DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claimed language of “wherein the current position is determined by a substantially constant dispersion pattern” fails written description requirement.  Reviewed of the originally filed disclosure resulting only paragraph [0049] describing “a substantially constant dispersion pattern” as follows “The drone is programmed to fly over a predetermined area 5 over which a series of tracking mat devices e.g. 4 have been placed at a substantially constant dispersion pattern. For example, every 50 meters, in a grid pattern.”  However, this description does not support of what been claimed as “wherein the current position is determined by a substantially constant dispersion pattern”.  Therefore, such claimed language is a new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Other claims are also rejected based on their dependency of the defected parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claimed language of “wherein the current position is determined by a substantially constant dispersion pattern” also renders the claim indefinite.  It is unclear and not readily understood of how the current position is determined as claimed.
Other claims are also rejected based on their dependency of the defected parent claim.

Allowable Subject Matter
Claims 1-10 are allowed over the prior art.  However, 35 USC 112(a) and 112(b) rejections must be overcome.
Claims 11-12 are allowed.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,849,551 discloses systems, methods and apparatuses for managing ground transportation in a geographical area.  A system for managing ground transportation in a geographical area in accordance with the present invention comprises at least one airborne surveillance platform, a graphical information systems (GIS) database, receiving information from the airborne surveillance platform, the GIS database storing data that represents the geographical area, the GIS database including at least one node representing at least one geographical location within the geographic area and at least one arc representing at least one street within the geographic area, and a routing tool, coupled to the GIS database, wherein the dynamic routing tool accepts data from the GIS database and determines a transportation route for at least one vehicle within the geographical area using at least the data from the GIS database and the information from the airborne surveillance platform.
US 9,756,293 discloses techniques for obtaining wide area intermittent video (WAIV).  Some embodiments include a method of obtaining WAIV.  The method can include, for example, capturing images at a series of sensor stations having pre-determined locations along a flightline.  The flightline can be repeated one or more times, where images are captured at the same sensor stations with each pass of the flightline.  The captured images from the same sensor station may have replicated view geometry and may be co-registered and precisely aligned with pixel-level precision.  The captured images from multiple sensor stations through time may also be displayed together based upon absolute or relative sensor station locations to create a temporal sequence of wide area intermittent video.  The approach provides efficient methods for creating wide area video with reduced temporal imaging frame rates.  Systems and devices for forming wide area intermittent video are also disclosed.
US 2018/0329412 discloses systems for controlling automated devices and can be used in the coordination of terrestrial mobile automated devices, namely robots.  The technical result is an increase in the effectiveness of the coordination of the robots as a result of increasing the length of time that a suspended platform is in the air, in different conditions.  The system contains one or multiple devices for tracking robots, mounted on suspended platforms; natural or artificial markers; and a central unit, to which all the information from all of the tracking devices is sent, for determining the coordinates and orientation of the robots.  Furthermore, the suspended platform is a rotor device, capable of operating in 3 modes: autogyro, wind motor, and helicopter.
US 10,311,297 discloses an apparatus includes an interface configured to receive image data and position data.  The image data is associated with a plurality of images of a scene including an object.  The position data is associated with positions of a camera that captured the plurality of images.  The apparatus further includes a processor configured to identify a corresponding camera position for a first image of the plurality of images and to output an indication of a global position of the object based on first image data corresponding to the first image and based on the corresponding camera position.
US 2020/0226352 discloses techniques for obtaining wide area intermittent video (WAIV).  Some embodiments include a method of obtaining WAIV.  The method can include, for example, capturing images at a series of sensor stations having pre-determined locations along a flightline.  The flightline can be repeated one or more times, where images are captured at the same sensor stations with each pass of the flightline.  The captured images from the same sensor station may have replicated view geometry and may be co-registered and precisely aligned with pixel-level precision.  The captured images from multiple sensor stations through time may also be displayed together based upon absolute or relative sensor station locations to create a temporal sequence of wide area intermittent video.  The approach provides efficient methods for creating wide area video with reduced temporal imaging frame rates.  Systems and devices for forming wide area intermittent video are also disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/
Primary Examiner, Art Unit 3646